 400DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalOrganization ofMasters,Mates andPilots,InternationalMarineDivision,ILA-AFL-CIO;and Union de Trabajadoresde Muelles yRamas Anexas,Local 1740,AFL-CIOandMarineandMarketing International Corporation. Case24-CB-781June 12, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn February 22, 1972, Trial Examiner John P. vonRohr issued the attached Decision in this proceeding.Thereafter,Respondents filed exceptions and asupporting brief and a request for oral argument,'and the General Counsel filed a brief in support ofthe Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNationalLaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthatRespondents,InternationalOrganization ofMasters,Mates and Pilots,InternationalMarineDivision,ILA-AFL-CIO, and Union de Trabaja-doresdeMuelles y Ramas Anexas, Local 1740,AFL-CIO,theirofficers,agents,and represent-atives, shall take the action set forth in the TrialExaminer's recommended Order.1Respondent's requestfor oralargumentishereby denied as, in ouropinion, the recordin this case,includingthe exceptions and briefs,adequately presentsthe issuesand positions of thepartiesTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Trial Examiner: Upon an originalcharge filed on Setpember 14, 1971, and an amendedcharge filed on September 20, 1971, the General Counsel oftheNational Labor Relations Board, by theRegional1Par.IV ofthe complaint alleges that each of the above-named unionsare labor organizations within the meaning of Sec 2(5) of the Act TheRespondents'answer omits any reference whatsoever to par. IV and the saidallegations,accordingly,have not been specifically denied.The aboveDirector for Region 24 (Hato Rey, Puerto Rico),issued acomplaint on September 20, 1971,against InternationalOrganization of Masters,Mates and Pilots,InternationalMarineDivision,AFL-CIO,and against Union deTrabajadores de Muelles y Ramas Anexas,Local 1740,AFL-CIO,alleging that they had restrained and coercedMarine&Marketing International Corporation,hereincalled the Company,in the selection of its representativesfor the purposes of collective bargaining or the adjustmentof grievances,thereby engaging in unfair labor practiceswithin the meaning of Section 8(b)(1)(B) of the Act. TheRespondents filed an answer denying the commission ofany unfair labor practices.Pursuant to notice,a hearing was held on November 8and 9,1971, in Hato Rey, Puerto Rico,before TrialExaminer Johri P. von Rohr.All parties were representedby counsel and were afforded opportunity to adduceevidence,to examine and cross-examine witnesses, and tofile briefs.A brief was received from the General Counselon January 3, 1972 and anoint brief was received from theRespondents on December 30, 1971.These have beencarefully considered.Upon the entire record in this caseand from my observation of the witnesses, I hereby makethe following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERMarine &Marketing InternationalCorporation is aDelaware corporationwith its principal office and place ofbusiness located at Miami,Florida whereit is engaged inthe operationof the M/VFloridian,an American flagvessel carryinggoods and commodities between Miami,Florida,and SanJuan,PuertoRico.Since the beginning ofitsoperationson July 30, 1971, the saidvesselhastransportedgoods and commodities valued in excess of$50,000 betweencontinentalUnited States and PuertoRico. The Companyisengaged in commercewithin themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDInternational Organization of Masters,Mates and Pilots,InternationalMarine Division,AFL-CIO,and Union deTrabajadores de Muelles y Ramas Anexas, Local 1740,AFL-CIO,are labor organizations within the meaning ofSection 2(5) of the Act.'III.THE UNFAIR LABOR PRACTICESA.The FactsThe relevant facts are not in dispute. The M/VFloridian,a container type cargo vessel, has been part of theAmerican merchant marine for approximately 10 years.The owner of this vessel has at all times been Container-ships, Inc. For a number of years prior to about November1970, the vessel was leased and operated by the Southfindings that the Respondent unions are labor organizations within themeaning ofthe Act havetherefore been made pursuant to Sec.102.20 of theBoard's Rules and Regulations, Series 8, as amended.197 NLRB No. 69 INTL. ORGANIZATION OF MASTERS, MATES AND PILOTS401Atlantic & Carribean Steamship Corp., hereinafter calledSACAL. At all times while the ship was operated bySACAL, the master and three mates were represented byRespondent, International Organization of Masters, Matesand Pilots, hereinafter called MMP, while the unlicensedseamen were represented by the Seafarers InternationalUnion, hereinafter called SIU. Each of these labororganizations had collective-bargaining agreements withSACAL while SACAL operated the ship.2In November 1970, theFloridianwas decommissionedand was placed in drydock at Norfolk, Virginia. Inapproximately March 1971 (while theFloridianwas still indrydock),Marine & Marketing International Corporation,the charging party herein, was formed. This company wasestablished for the principal purpose of operating the M/VFloridianon container service between Miami, Florida,and San Juan, Puerto Rico. While the exact effective datesof a lease agreement which Marine & Marketing enteredintowithContainerships, Inc., is not reflected in therecord, it is undisputed that Marine & Marketing succeed-ed SACAL as operator of the vessel. The new companytook delivery of the ship at Norfolk, Virginia, in mid-luly1971.Eduardo Garcia is the president and general manager ofMarine & Marketing, hereinafter called the Company, andthe record is clear that it is he who is principallyresponsible for running the Company and for makingCompany policy.3 It is undisputed that from the outsetGarcia decided to deal with Marine Engineers BeneficialAssociation, District 2, a labor organization, herein calledMEBA, with the intent of staffing the ship with officerswho belonged to that labor organization rather than to dealwith MMP and hire MMP officers; it is further undisputedthat this decision was motivated by Garcia's feeling that itwould be economically more advantageous for the Compa-ny to deal with MEBA than with MMP.4 It was on June15,1971, thatMarine & Marketing signed a 3-yearcontract withMEBA, the said contract covering a unitcomposed of the master, the licensed deck officers, thechief engineers, and the licensed engineering officers.MEBA, following execution of the above contract,presentedGarciawith the names of several MEBAcaptains from whom he could make a selection for hire.After interviewing several captains, Garcia in the latterpart of June 1971,5 hired Captain Donald Mappin to act asmaster of theFloridian.Mappin reported to the ship whileitwas still in drydock at Norfolk in the early part of July.Garcia authorized Mappin to hire the other ship officersandMappin shortly thereafter engaged threeMEBAmates.On July 13, a representative of MMP, Mr. Pesil, cameaboard theFloridianin Norfolk ana asked Garcia when he2While the record is not clear whether a different employer precededSACAL as operator of the ship, the record is clear that the above unionsrepresented the respective units of employees ever since theFloridiancommenced operations3Garcia, a Cuban exile, was the primary organizer of the Company anda number of other Cuban exiles like himself participated as investorsOccupying the position of vice-president and general manager when theCompany was first formed, Garcia became president in August 19714AlthoughGarcia gave reasonswhyhe considered it to be moreeconomically advantageous to deal with MEBA rather than with MMP (thevalidityofwhich reasons were disputed in testimony proferred byintended to procure officers for the ship. Garcia related theagreement he had entered into with MEBA and advisedthat he had already hired a captain. During the conversa-tion which followed, Pesil told Garcia,inter a&a,that hewas making a big mistake, that MMP was now affiliatedwith the International Longshoremen's Association, (here-inafter called ILA), and that he would be subject to"serious consequences."6 About 10 days later Pesil made atelephone call to Garcia and at this time again asked"when he was going to order the officers for the ship."After some discussion, Garcia finally was advised, on hisinquiry, that Captain O'Callaghan, president of MMP, wasthe head man of the Union. Either that day or the nextGarcia went to see O'Callaghan at his New York Cityheadquarters. Garcia explained his contractual agreementwithMEBA. O'Callaghan stated that MMP had alwayssupplied theFloridianwith officers and that "by traditionthose jobs belonged to us." Although nothing wasaccomplished during this meeting, Garcia testified withoutcontradiction that after some argument O'Callaghanfinally stated that they "were going to stop the ship."On completion of repairs, theFloridiandeparted fromNorfolk and arrived at Miami, Florida, about 6:00 p.m. onJuly 30. It is undisputed that Respondent MMP picketedthe ship shortly after it docked at the pier. The picketsincluded Captain William Travers and three of his mates,allmembers of MMP and all of whom were the mostrecent officers aboard theFloridianwhen it had beenoperated by SACAL. The legend on the picket signs statedas follows: 7MV FLORIDIAN UNFAIR TO FRED W.NEUMAN FORMER 3RD MATEMEMBEROF INTERNATIONAL ORG.MASTER MATES & PILOTS INT.MARINEDIV. I.L.A. AFL-CIO.The picketing was honored by ILA Longshoremen inMiami, members of an ILA local other than RespondentLocal 1740.8A temporaryrestrainingorder was obtained by theCompany on the evening of the day when the picketingbegan.Allpartiescomplied with the order and thenecessary work was performed. The ship sailed the nextday and arrived at its destination, San Juan, on August 3.Colon & Villalon,Inc., ashipping agent and stevedoring'contractor,was under contract with the Company tounload the M/VFloridianat San Juan. In anticipation ofthe ships arrival, Pedro Villalon, president of the stevedor-ing company, made arrangements with the hiring halloperated by Respondent Local 1740 to have a longshoreRespondents)these reasonsdo not play any partin my decisionand henceneed no further elaboration I recognize, of course, that Garcia's motivationin hinng MEBA personnel is related to Respondents' defense5All dateshereinafter, unless otherwise indicated,referto the year 19716Theuncontroverted and credited testimony of Garcia7This signwas tamed byNeumanThe othersigns stated the names ofthe respective officers who camed them, but otherwiseborethe samelegend8A delegate of this Florida local told a foreman of Harrington &Company,the employer of the longshoremen,that the longshoremen wouldobserve the picket line. 402DECISIONSOF NATIONALLABOR RELATIONS BOARDgang report the next morning Pursuant to this arrange-ment, a crew of longshoremen reported to the terminal onthe morning of August 3 to await the arrival of the vessel.TheFloridianarrived at the pier about 10:00 a.m. Severalof the longshoremen assisted in handling the lines as theship was being docked, although this was not part of theirlongshoreman duties.It is undisputed that about the time the ship was beingberthed, and before any unloading of the vessel had begun,a group of four MMP pickets appeared inside the terminal.These pickets included the same MMP officers who hadpicketed the ship in Miami and their picket signs boresubstantially the same legend as was displayed in Miami.On the complaint of Pedro Villalon, who was present whenthis occurred, the police arrived and asked the pickets toleave the terminal facility. The pickets thereupon exitedthrough a terminal gate and stationed themselves immedi-ately outside, a public area.9Villalon testified -that about this time he was called to hisoffice, located upstairs in the terminal, to take a telephonecall.Villalon testified that the speaker said he was callingfrom the union hall of Respondent Local 1740 and that hewished to speak to Jorge Aponte, the vice president of thelocalAccording to the credited and undenied testimony ofVillalon, he notified Aponte of the call and Aponte went tothe upstairs office to answer it. After taking the call,Villalon observed Aponte go to the pier and speak to thecrew of longshoremen who were waiting there. Villaloncredibly testified that the longshoremen thereupon depart-ed from the terminal.10 It is undisputed that they did sowithout having performed any unloading of the ship.Pursuant to an injunction, the picketing of the M/VFloridianfinally ceased about September 17, 1971. Duringthe approximate 6-week period while the picketing was ineffect,Villalonon two separate occasions requestedlongshoremen gangs from Respondent Local 1740. Al-though on both occasions the Local accepted the order anddispatched the gang, these employees did not cross thepicket line and no unloading of the ship was performed.iiB.Conclusions as to Respondent MMPSection 8(b)(1)(B) of the Act provides that it shall be anunfair labor practice for a labor organization to restrain orcoerce an employer in the selection of his representativesfor the purposes of collective bargaining or the adjustmentof grievances.12Initially, it is clear and I find that the captain and thethreemates employed by the Company were authorizedand empowered, as a part of their duties, to adjust9The terminal proper is separated from the outside by a fence with twogates10Although Captain Robert Lowen, the leader of the pickets, testifiedthat a number of longshoremen preceded the pickets before the picketsexited from the terminal,Icredit Villalon's testimony that the longshoremendid not leave the terminal until after Aponte received the telephone call andspoke to them This, as noted, occurred subsequent to the pickets leavingthe terminalAponte was not called to refute the testimony of Villalon, asabove related11 In the early part of this 6-week period, the wording "we have nodispute with any other ship" was added to the legend on the picket sign12"Section 8(b)(1)(B) is, to a large degree, the correlative of the Section 7guarantee to employees of the right 'to bargain collectively throughrepresentative of their own choosing,'"Meat Cutters Local 81 v N L R Bgrievances among the crew members.The latter employeesare represented by the Seafarers International Union (SIU)and the Company has had a collective-bargaining agree-ment with SIU at all time material hereto.That thiscontract contemplates that the captain and the matesparticipate in the adjustment of grievances is clearlyreflected in article II, section 1,thereof,which providesthat the representatives(delegates)of the crew"keep trackofall conditions and problems and grievancesin theirrespective departments,andpresent to their superiorofficers,on behalf of the Unlicensed Seamen in their Departments,allfacts,opinions and circumstances concerninganymatterwhichmay require adjustment or improvement "(Emphasis supplied.)Indeed,the record reflects that evenduring the relatively short time the ship was operated bythe Company,Captain Donald Mappin participated in theadjustment of grievances pertaining to such matters asclaims for overtime,complaints about meals being servedfamily style as opposed to cafeteria style, and demands fordeck cots.13With respect to the mates, it hardly can bequestioned that they also are"supenor officers"and thatthey are vested with supervisory authonty.14 In thisconnection, I reject Respondents'contention that theCompany has no power to select the mates and thattherefore the mates cannot be deemed tobe Company"representatives"within the meaning of Section 8(b)(1)(B).Althougharticle II,section 1,of the MEBA contractappears to permit the Union to assign mates, to employ-ment on the Company's vessels, section 3 of that articlegives the Company the right to reject any applicant foremployment whom the Company considers disqualified orunsatisfactory for the position,or to discharge any officerwho in the opinion of the Company is not satisfactory.Thus, itisclear that the Company at all times retainscontrol of the hiring and discharging of the mates.Secondly, it is also clear, and I find, that RespondentMMP engaged in picketing against the Company and thatsuchpicketingconstitutes restraint and coercion asenvisionedby thestatute.InternationalHod Carriers,Building and Common Laborer'sUnion of America, Local1140 (Gilmore ConstructionCompany),127 NLRB541, In.6, enfd.285 F.2d 397 (C.A. 8).15Third,since it is also clear, indeed it is conceded byRespondent,that the object of the picketing was to requirethe Company to replace the MEBA captain and mates witha captain and mates belonging to MMP, there can be nodoubt that Section 8(b)(1)(B) is applicable to the situationat hand,viz,the exercise of coercion (picketing)to require(Safeway Stores),458 F 2d 794,In 10 (C A D C) enfg 185 NLRB No 130,decided Jan 25, 197213Credited testimony of CaptainMappinMappin gave furthertestimony,which I credit,that when he first reported to the ship in Norfolk,Garcia told him that he was to handle all personnel matters with respect tohiring,firing,orany disputes that would occur on the vesselAdditionally,itmay be noted that Mappin discharged a crew member fordrunkness14Maupin testified without contradiction that it is traditional for acaptain t.'delegate certain of his supervisory authority and responsibility tothematesHe also testified that one of his mates aboard theFloridianparticipated in the adjustment of a claim by a crewman15See alsoLaborers,Local 423(Mansfield Flooring Co),195 NLRB No35 INTL. ORGANIZATIONOF MASTERS,MATES ANDPILOTS403the Company to change its selection of individuals whoseduties include the adjustments of employee grievances.Respondents defend principally on their assertion thatSection 8(b)(1)(B) was not intended to apply "to a union'sefforts to regain jobs lost because of a Company's desire toswitch from one supervisory union to another because itcould thereby effect savings in labor costs ...." I wouldfirstnote that the foregoing statement in relevant part isnot factually correct. Thus, here there was no "switch" bythe company (SACAL) who formerly operated theFloridi-an and who at that time was the employer of MMPpersonnel. Rather, the selection of MEBA personnel wasmade by Marine & Marketing, an entirely differentcompany and obviously also a new and different employer.In any event, and assuming that Respondent's objective toregain jobs which its members previously held aboard thesame vessel was a legitimate union goal, this does notexempt it from conduct proscribed by the Act. Thus, in ananalogous situation,Meat Cutters Local 81 v. NL.R.B.,supra,wherein the union was found to have engaged inconduct violative of Section 8(b)(1)(B) of the Act, theunion also argued, as apparently do the Respondents here,that its objective was legitimate and its conduct thereforepermissible. The Court, however, stated as follows:The Union finally contends that since its action had theobjective of preserving bargaining unit work, it waspermissible under the Act. However, while it is wellrecognized that the preservation of unit work is alegitimate union goal, a labor organization is clearlynot free to utilize any means it chooses in order toachieve a desired result.Correlative to Respondent's contention that its conductshould be exempted from the proscription of Section8(b)(1)(B) because of the alleged legitimacy of its objectiveis its further contention that it did not violate this sectionof the Act because the conduct "did not stem from anygrievance adjusting activity on the part of theFloridian'sofficers."The short answer to this is that the Board hasconsidered and rejected a similar contention inInternation-al Brotherhood of Electrical Workers, AFL-CIO, and Local134, et al (Illinois Bell Telephone Company)192 NLRB No.17.16 I deem myself bound by the Board's decision therein.In sum, I find that the conduct of Respondent MMP inpicketing the vessel M/VFloridian,under all the circum-stances noted above, restrained and coerced the Companyin the selection of its representatives for the purpose ofcollective bargaining or the adjustment of grievances, andthat Respondent MMP thereby violated Section 8(b)(1)(B)of the Act.1716While the Board majority did not elaborate on the point, it obviouslydid not agree with the reasoning of the dissenting Board member who in hisdissent stated as followsIn summary, because the fines involved herein were not imposed uponthe supervisors because of the manner in which they performed dutiesrelated to their collective-bargaining or grievance-adjustment func-tions, but were imposed because of their violation of an unrelatedunion rule proscribing members of the union from performing struckwork during a strike, I find that the supervisors were not restrained orcoerced in the performance of the statutorily protected functions. Itfollows that the Employer was not restrained or coerced in the selectionof representatives to perform such functionC.Additional Facts; Conclusionsas toRespondentUnion de Trabajodores de Mueller y Ramas Anexas,Local 1740, AFL-CIOA further allegation of the complaint is, in substance,that Respondent ILA Local 1740 "acted in concert" withRespondent MMP and that it also engaged in a course ofconduct violative of Section 8(b)(1)(A) of theAct.Preliminarily, it is to be noted that on March 31, 1971,officials ofMMP and the International Longshoremen'sAssociationannounced that it was "the unanimousdecision of the Executive Board of the InternationalLongshoremen's Association, to issue a charter of affilia-tion of the International Organization of Master, Matesand Pilots,AFL-CIO, or the Marine Division of theInternationalLongshoremen's Association." 18 Althoughthe record was not fully developed on the point, it appearsthat the foregoing decision was subject to ratification bythemembers of both unions. Captain Robert Lowentestified that a referendum ballot was in the process ofbeing taken, but had not been completed, as of the time ofthe hearing herein.Turning to the instant dispute, further facts are here inorder. It will be recalled that the picketing of theFloridianbegan at the time it docked on August 3. On August 6,Garcia, the Company's president, met with various officialsof the MMP and the ILA at the office of Juan Perez Roa,an International vice president of ILA who is located inPuerto Rico. Included among those present at this meetingwere Roa, Villalon, Captain Lowen, and Chu Castro,president of Local 1740.19 The meeting proceeded withGarcia making a plea that the vessel be unloaded, pointingout that the cargo included frozen food which was subjectto spoilage. Although various responses were made, it ispertinent here to note only the statements of Vice PresidentRoa.Thus, according to the credited and unrefutedtestimony of Garcia, Roa at one point stated that theInternational in New York was calling the shots, that hehad instructions not to discharge the vessel, that thelongshoremen would not discharge the ship even if themembers were jailed for refusing to comply with any courtinjunction, and that he [Garcia] had no choice but tocapitulate and do business with the Master, Mates andPilots Union. Garcia testified that at this point Roa turnedto Captain Lowen and said, "This is up to you, if you tellus to discharge the ship for Master, Mates and Pilots wewill do it because now you know what is happening here."Although some further conversation took place betweenGarcia and the various union representatives who werepresent, themeeting terminated without, any agreementbeing reached.See alsoLocalUnionNo. 2150 International Brotherhood of ElectricalWorkers, AFL-CIO, (Wisconsin Electric Power Company),192 NLRB No1617Respondents also assert that legislative history reflects that Congressdid not intend Section 8(b)(1)(B) to prohibit the conduct which I haveherein found to be unlawful.I find no ment to this contention AlthoughRespondents' brief cites isolated examples of various types of conduct thatCongress sought to proscribe,this does not mean that it intended to excludeconduct, such as that here involved, which is literally and directlyencompassed within the language of Section 8(b)(1)(B)18GC Exh 819 It is unnecessary to name other individuals who attended this meeting 404DECISIONSOF NATIONALLABOR RELATIONS BOARDOn August 14, Garcia went to the Carib Hilton Hotel forthepurpose of meeting Captain Lowen for furthernegotiation of the dispute. There he met Lowen whoentered the lobby accompanied by Johnny Bowers,International executive vice president of ILA,WillieMurphy, also an ILA Vice President, and Juan Perez Roa.Garcia addressed the' group about the Company's prob-lems and at one point complained directly to Bowers, withwhom he was acquainted, concerning the position that theILA had taken. According to the undenied testimony ofGarcia, Bowers replied, "You must be crazy to think thatthe ILA will not support Masters, Mates & Pilots, theyhave affiliatedwith us and they have brought 12,000members into our union."Turning to my conclusions, it first should be recalled thaton the morning of August 3, while the ship was beingdocked, the gang of longshoremen remained waiting on thedock of the terminal after the MMP pickets had departedto the area outside the terminal upon orders of the police.At this point Jorge Aponte, vice president of RespondentLocal 1740, took a phone call from his union hall, oncompletion of which he went and spoke to the longshore-men who had remained at the dock. As previously found,these employees departed as soon as he spoke to them. Onconsideration of all the circumstances, including Respon-dent's failure to call Aponte to give any explanation forthis conduct, I think it a reasonable inference, and I soinfer, that Aponte gave instructions to the longshoremen toleave.20However, assuming that standing alone thisincident is insufficient to bind Respondent Local 1740, thestatements which Juan Perez Roa made to Garcia onAugust 6 that he had instructions from New York not todischarge the vessel and that the longshoremen would notunload the ship, as well as the other remarks by him at thistime as set forth above, impel the obvious conclusion,which I find, that strike instructions were outstanding tomembers of the Local not to unload the vessel. Althoughthe statements were made by a representative of theInternational union, President Chu Castro of RespondentLocal 1740 was present at the time and took no action todisavow what he said.In addition to the foregoing, it will be recalled that thelegend on the picket signs included the words "Internation-alOrg.Master,Mates & Pilots Int. Marine Div.I.L.A.AFL-CIO" (Emphasis supplied.) This legend remained onthe signs throughout the picketing, yet the ILA took nosteps to disassociate itself from the picketing nor did it everdisclaim affiliation with Respondent MMP, as stated onthe picket sign.In view of all the foregoing, I conclude and find thatRespondent Local 1740 acted in concert with RespondentMMP and that its entire course of conduct, as abovedescribed,was in violation of Section 8(b)(1)(B) of theAct.2i20CfInternational Brotherhood of Teamsters, Local No 554 (Clark BrosTransfer Company,et al),116 NLRB 1891, 190121Although on two occasions after August 3 Respondent Local 1740went through the motions of sending longshoremen to the terminal (atVillalon's request) this does not dissuade me that this Respondent engagedin the unlawful course of conduct herein found.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth in section III,above, appearing in connection with the operations ofRespondents set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged incertain unfair labor practices, it will be recommended thatthey cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, andconclusions of law, and upon the entire record in this case,I hereby make the following:CONCLUSIONS OF LAW1.The Company is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.InternationalOrganization ofMasters,Mates &Pilots,InternationalMarine Division,AFL-CIO, andUnion de Trabajadores de Muelles y Ramas Anexas, Local1740,AFL-CIO, are labor organizations within themeaning of Section 2(6) and (7) of the Act.3.By picketing the ship M/VFloridianfor the purposeof restraining and coercing an employer in the selection ofhis representatives for the purposes of collective bargainingor the adjustment of grievances, Respondent InternationalOrganization of Masters, Mates and Pilots, InternationalMarine Division, AFL-CIO, have engaged in unfair laborpractices within the meaning of Section 8(b)(1)(B) of theAct.4.By instructing theirmembers not to unload thevesselM/VFloridianfor the purpose of restraining orcoercing an employer in the selection of his representativesfor the purposes of collective bargaining or the adjustmentof grievances,Respondent Union de Trabajadores deMuelles y Ramas Anexas, Local 1740, AFL-CIO, hasengaged in the unfair labor practices within the meaning ofSection 8(b)(1)(B) of the Act.5:The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:22ORDERA.Respondent International Organization of Masters,22 In theevent no exceptions are filed asprovided by Section 102 46 oftheRules and Regulationsof the National LaborRelationsBoard, thefindings, conclusions,and recommendedOrderherein shall, asprovided inSection 10248 ofthe Rules and Regulations, be adoptedby the Board andbecomeits findings,conclusions,and order, and allobjections thereto shallbe deemedwaived forall purposes. INTL. ORGANIZATIONOF MASTERS,MATES AND PILOTSMates and Pilots, International Manne Division, AFL-CIO,its officers, representatives, and agents, shall:1.Cease and desist from:(a)Picketing the vessel M/VFloridianto procure theremoval of Marine & Marketing International Corporationof its representatives for the purposes of collectivebargaining or the adjustment of grievances.(b) In any other manner restraining or coercing thatemployer in the selection of his representatives for thepurposes of collective bargaining or the adjustment ofgrievances.2Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post in conspicuous places at its offices and meetinghalls, and all other places where notices to members arecustomarily posted, copies of the attached notice marked"Appendix A." 23 Copies of the notice, in both Spanish andEnglish, on forms to be provided by the Regional DirectorforRegion 24, shall after being duly signed by anauthorized representative be posted immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 24, inwriting,within 20 days from the date of receipt of thisDecision,what steps Respondent has taken to complyherewith.24B.Respondent Union de Trabajadores de Muelles yRamas Anexas, Local 1740, AFL-CIO, its officers,representatives, and agents, shall:1.Cease and desist from:(a)Ordering, instructing, or advising its members towithhold their services in the unloading of the M/VFloridianfor the purpose of procuring the removal byMarine & Marketing International Corporation of itsrepresentatives for the purposes of collective bargaining orthe adjustment of grievances.(b) In any other manner restraining or coercing thatemployer in the selection of representatives for thepurposes of collective bargaining or the adjustment ofgrievances.2.Take the following affirmative action which isnecessary to effectuate the policies' of the Act:(a)Post at its offices and meeting halls copies of theattached notice marked "Appendix B."25 Copies of saidnotice, in both Spanish and English, on forms provided bytheRegionalDirector for Region 24, after being dulysigned by an authorized representative, shall be posted byRespondent immediately by receipt thereof and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by the Respondent to insure that certain notices arenot altered, defaced, or covered by any other material.(b) Notify the said Regional Director, in writing, within20 days from the receipt of this Decision, what steps havebeen taken to comply herewith 2623 In the event that the Board's Order is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read405"PostedPursuant to a Judgment of the United StatesCourt of AppealsEnforcing anOrder of the National LaborRelations Board."24 In the event that this recommended Order is adoptedby the Boardafter exceptions have been filed,this provision shall be modified to read."Notifythe Regional Director for Region 24, in writing,within 20 daysfrom the date of thisOrder,what steps the Respondent has takento complyherewith "25 In the event that the Board'sOrder is enforced by a judgment of aUnited StatesCourtof Appeals,the words in the noticereading "Posted byOrder of theNational LaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcing an Order of the National Labor Relations Board "26 In the event that this recommendedOrderisadopted by the Boardafter exceptions have been filed, this provision shall be modified to read"NotifytheRegional Director for Region 24, in writing,within 20 daysfrom the date of thisOrder,what steps the Respondent has takento complyherewith "APPENDIX ANOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket the ship M/VFloridiantoprocure the removal by Marine & Marketing Interna-tionalCorporationof its representatives for thepurposes of collective bargaining or the adjustment ofgrievances.WE WILL NOT in any othermanner restrainor coercethe above-named employer in the selection of repre-sentatives for the purposes of collective bargaining orthe adjustment of grievances.INTERNATIONALORGANIZATION OF MASTERS,MATES AND PILOTS,INTERNATIONAL MARINEDIVISION,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office Pan Am Building, 7th Floor,P.O. Box U U, 255 Ponce de Leon Avenue,, Hato Rey,Puerto Rico 00919, Telephone 106-764-2424.APPENDIX BNOTICE TOMEMBERSPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT order, instruct, or advise our memberstowithhold their services in the unloading of M/VFloridianfor the purpose of procuring removal byMarine & Marketing International Corporation of its 406DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentatives for the purposes of collective bargainingor the adjustment of grievances.WE WILL NOT in any other manner restrain or coercethe above-named employer in the selection of repre-sentatives for the purposes of collective bargaining orthe adjustment of grievances.DatedBy(Representative)(Title)UNIONDE TRABAJADOREsDE MUELLES Y RAMASANEXAS, LocAL 1740,AFL-CIO(Labor Organization)This isan official notice and must not bedefaced byanyone.This noticemust remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questionsconcern-ing this notice or compliance with itsprovisions may bedirected to the Board'sOffice Pan Am Building, 7th Floor,P.O. Box U U,255 Poncede Leon Avenue, Hato Rey,Puerto Rico 00919,Telephone 106-764-2424.